Citation Nr: 1626033	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  11-22 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for renal disease (variously diagnosed, including as renal failure), claimed as secondary to type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from March 1966 to December 1969.

The issue remaining on appeal at this time comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Louis, Missouri.  Jurisdiction over the Veteran's claims file currently resides with the RO in Detroit, Michigan.

The renal disease issue currently on appeal is the remainder of a set of issues previously perfected for appeal to the Board.  The Veteran filed a claim in January 2010 seeking to establish entitlement to service connection for type II diabetes mellitus together with associated peripheral neuropathy and renal disability.  The RO denied service connection for each of the three identified disabilities in an April 2010 decision, and the Veteran initiated an appeal on all three issues by filing a notice of disagreement received by the RO in May 2010; the Veteran later perfected the appeal by filing a VA Form 9 in July 2011.  During the course of the appeal, the RO issued a new rating decision in September 2011 that granted service connection for type II diabetes mellitus (in addition to certain complications), and the RO issued another rating decision in December 2011 that granted service connection for diabetic peripheral neuropathy of both lower and both upper extremities.

The Veteran's appeal continues, seeking to establish entitlement to service connection for renal disability secondary to the now service-connected type II diabetes mellitus.  The Board finds that the grants of service connection for type II diabetes mellitus and for peripheral neuropathy of each extremity fully resolved those issues and they are no longer in appellate status or before the Board at this time.

The Board notes that the Veteran's July 2011 VA Form 9 included a request to testify at a Board videoconference hearing.  A hearing was scheduled for a date in January 2013.  However, a December 2012 VA Form 21-0820 in the Veteran's claims-file documents that the Veteran withdrew the request for a hearing and stated that he "would like the Board to make a decision without a hearing."  In any event, as the Board finds that a fully favorable grant of the benefit sought on appeal (an award of service connection for renal disability) is warranted, there is no possible prejudice to proceeding with final appellate review at this time.

As discussed in greater detail below, a private medical opinion was authored and submitted to the RO in August 2012 and presents significantly pertinent evidence in this case.  This pertinent evidence was received at the RO after the most recent supplemental statement of the case (SSOC) was issued (December 2011), and before the appeal was certified (August 2012) and transferred (January 2013) to the Board.  The Board is mindful that such evidence may require a remand for the RO to issue a new SSOC under certain circumstances.  See 38 CFR § 19.31.  However, in light of the fact that the Board is now issuing a fully favorable decision that awards the complete benefit sought with regard to the service connection claim on appeal, there is no possible prejudice to the Veteran by proceeding with final appellate review at this time. The Board seeks to avoid the unnecessary delay of a remand for no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).

To the extent that the August 2012 submission (and other evidence of record) suggests that further development of the evidence may be pertinent to downstream determinations regarding rating and effective date assignments, the RO shall have the opportunity to take appropriate action during the processing of the Board's grant of service connection for renal disease (such as obtaining outstanding/updated documentation of the Veteran's ongoing pertinent medical treatment).


FINDING OF FACT

The Veteran's diagnosed renal disease is reasonably shown to be a consequence of his service-connected type II diabetes mellitus.


CONCLUSION OF LAW

Service connection for renal disease, as secondary to the Veteran's service-connected type II diabetes mellitus, is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, with regard to the issue of entitlement to service connection for renal disease, the benefit sought is being granted by this decision and there is no reason to belabor the impact of the VCAA on this matter.  Any notice defect or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Diseases diagnosed after discharge may be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Establishing service connection requires evidence of: (1) a current disability; (2) a disease, injury, or event in service; and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Briefly, requirements for a successful secondary service connection claim are evidence of: (1) a current disability for which secondary service connection is sought; (2) a disability which is service connected; and (3) that the service connected disability caused or aggravated the disability for which secondary service connection is sought.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

As the RO's September 2011 rating decision has already established that the Veteran has service-connected type II diabetes mellitus, the questions to Board must resolve in this matter are: (1) whether the Veteran has a renal disability, and (2) if so, whether the renal disability was caused or aggravated by the Veteran's service-connected type II diabetes mellitus.  The Board finds that the evidence of record reasonably establishes that the Veteran has a medically diagnosed renal disability causally linked to his service-connected type II diabetes mellitus, and that the Veteran's entitlement to service connection for renal disability is established.

The RO issued its most recent SSOC in December 2011, denying the claim for service connection for renal disability largely on the basis of citing a "VA Kidney Conditions examination [] conducted on November 14, 2011," discussing that "the examiner stated that the veteran did not have a current kidney condition."  The Board notes that the cited VA examination report does not appear to be available for review in the Veteran's claims-file; an incomplete portion of a November 14, 2011 VA Peripheral Neuropathy Examination report is contained in the claims-file together with some laboratory test results, but the Board is unable to review the "VA Kidney Conditions examination" report and opinion cited by the December 2011 SSOC (the report was not found during review of both the physical and electronic contents of the claims-file).  According to the December 2011 SSOC, the rationale for the November 2011 VA examiner's opinion that the Veteran had no renal disability was: "the veteran was noted to have abnormal renal function in 2002; however, 2010 and 2011 renal function results were within normal limits.  GFR had improved, and there had been no indication of microalbuminuria."

The Board notes that the RO obtained a set of the Veteran's private medical records in February 2010 documenting his "ongoing" pertinent medical treatment.  Amongst these records is a November 2010 "problem list" noting the Veteran's "chronic" diagnoses, and this list includes: "(2) Renal failure."

Significantly, in August 2012 the Veteran submitted a copy of a handwritten medical opinion (also dated in August 2012) from a private physician, Dr. Mohammed D. Neyaz, stating: "[The Veteran] has been a patient in this office since 2007.  Last seen 2-16-12.  His type 2 diabetes is the source of the kidney disease."  This August 2012 medical note includes the line: "Dx=CKD ...," which the Board reads as indicating a medical diagnosis of chronic kidney disease at that time.

The Board finds that the August 2012 statement from a medical doctor familiar with the Veteran's health is competent and probative evidence indicating (1) that the Veteran has a medically diagnosed renal disability and (2) that the renal disability is etiologically / causally linked to the Veteran's service-connected type II diabetes mellitus.  The Board notes that the August 2012 medical statement's diagnosis is consistent with the Veteran's private contemporaneous medical treatment reports of record that show treatment for diagnosed "renal failure."  The Board finds that the Veteran's diagnosed renal disability, medically documented as recently as August 2012, is indicated to have existed during the pendency of this appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim").

The only significantly contrary evidence of record is the medical opinion presented in the November 2011 VA examination report that concludes that the Veteran did not have a diagnosed renal disability.  It is noteworthy that the November 2011 VA medical opinion is only presented in the claims-file to the extent that it is discussed by the December 2011 SSOC.  Although a remand to obtain the missing documentation might be warranted under certain circumstances, the Board notes that the referenced November 2011 VA medical opinion was prepared prior to the August 2012 documentation from the Veteran's treating physician showing chronic kidney disease resulting from type II diabetes mellitus at that time.  The Board is satisfied that this more recent medical evidence sufficiently establishes the medical diagnosis and etiology in question, and is more probative than the older November 2011 VA medical opinion that was prepared without the benefit of the familiarity and updated information available to the Veteran's treating physician in August 2012.

The August 2012 private medical opinion is clear, unequivocal, and probative; it is reasonably consistent with the indications of the Veteran's medical treatment records.  The Board finds nothing to suggest that a remand to obtain outstanding pertinent evidence or further development of the evidence in this matter would be expected to significantly change the Board's analysis.

Resolving any remaining reasonable doubt in the Veteran's favor, the Board finds that the Veteran has been diagnosed with renal disease (variously diagnosed, including as renal failure) during the pendency of this appeal that is a medical consequence of his established service-connected type II diabetes mellitus.  The requirements for establishing service connection are met; service connection for renal disease is warranted.



ORDER

Service connection for renal disease (variously diagnosed, including as renal failure) is granted.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


